Warner, Judge.
This was a mandamus by the petitioner calling on the Mayor and Council of the city of Covington, to show cause why a license should not be granted to him to retail spirituous liquors within the limits of said city. The city authorities showed for cause why said license should not be granted, that the peittioner had failed to comply with that part of the city ordinance in relation to the issuing of license to retail spirituous liquors in said city, which is as follows: “ He shall, before receiving such license, produce the written recommendation of four of his nearest neighbors, each signature to represent a separate and distinct establishment.” On hearing the mandamus the Court refused to make the same absolute, but dismissed it; whereupon, the petitioner excepted. This was a legal and valid ordinance of the city, under the grant of power conferred by the 13th section of the city charter, and there was no error in the Court below in refusing to make the mandamus absolute and dismissing the same. Judgment affirmed.